DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10, 11, and 13 are indefinite because it is unclear what is meant by “chassis” in the present context.  It is unclear how a chassis can communicate, regulate, or vary anything because a “chassis” is defined as “the outer structural framework of a piece of audio, radio, or computer equipment.”
Claim 16 is indefinite because Applicant argues that the laser light of claim 16 excludes light that never leaves the probe.  However, the claims do not require such a limitation as written and the specification fails to indicate that light only remains in the probe.  Claim 16 is indefinite because it is unclear if the laser light is merely within any part of the probe, always in the probe, or generated in the probe.
Claims 17, 18, and 20 are indefinite because it is unclear what is meant by “chassis” in the present context.  It is unclear how a chassis can communicate, regulate, or vary anything because a “chassis” is defined as “the outer structural framework of a piece of audio, radio, or computer equipment.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant contends that laser light pulses are measured in the probe and that said light never leaves the probe and is not reflected by the object.  This interpretation of the claims represents new matter.  The specification does not disclose any mechanism or teaching to support this reading of the claims.  Applicant has not pointed to any portion of the specification that teaches the argued claim limitation.
Claim Interpretation
Regarding claim 16, Applicant contends that the light cannot reflect off of the tissue to read on the present claim language.
Examiner disagrees because the specification does not explicitly prohibit light from leaving the probe.  Further, the claims as written indicate merely that the measurement must occur from some light that is in the probe.  The light of Gruzdev is within the probe just before it is emitted by the device and when it has been received by the device.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5, 7, 8, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,979,292 B2 to Kanayama et al. in view of U.S. PG Pub. No. 2004/0082939 A1 to Berlin, and further in view of U.S. PG Pub. No. 2005/0203444 A1 to Schonenberger et al.
Regarding claims 1, 5, 7, 8, and 14, Kanayama discloses an optoacoustic system comprising: laser light source capable of generating a laser light pulse having a first predominant wavelength upon receiving a laser light source trigger; a control and processing system; a handheld probe having a distal end; a plurality of transducers at the distal end of the handheld probe, the plurality of transducers being adapted to be acoustically coupled to a volume and transmit and receive ultrasound data; electrical path operatively connecting the control and processing system to the plurality of transducers; light path for operatively connecting the laser light source to a light exit port at the distal end of the handheld probe (see Figs. 1-4, 9, and 12, col 4 ln 38-col 5 ln 29, col 6 ln 30-57, col 8 ln 25-col 9 ln 59, col 12 ln 43-65, col 17 ln 6-24, and col 20 ln 35-col 21 ln 19).
Kanayama does not specifically disclose a proximity detector.
However, Berlin discloses a similar laser based medical device, further comprising a proximity detector adapted to provide information concerning a distance between the distal end of the probe to a surface of a volume; the control and processing system being operatively connected to the proximity detector such that the control and processing system is configured to obtain the information concerning the distance between the distal end of the probe to the surface of the volume provided by the proximity detector; and a laser safety automatically preventing the transmission of laser light to the volume if the information concerning the distance provided by the proximity detector is not within a predetermined threshold (see Fig. 8 and para 58-60).
	It would have been obvious to one of skill in the art at the time of the invention to
have combined the device of Kanayama with the further proximity detector and laser
safety of Berlin because doing so would prevent the lasers of Kanayama from firing
when the device is not in place, thus reducing inadvertent radiation exposure to a
patient or user.
Schonenberger discloses a similar ultrasound based proximity detector, wherein the proximity sensor includes an acoustic transducer switch that detects the distance between the volume to the distal end of the probe by transmitting a sound and receiving a reflection of the sound within a predetermined period of time; wherein the acoustic transducer switch uses a narrow shape sound transmitter and receiver; where the proximity sensor includes the plurality of transducers; wherein the plurality of transducers are configured to receive an ultrasound image; and wherein the laser safety includes laser safety logic that automatically prevents the transmission of laser light to the volume if the ultrasound data does not reflect acoustic coupling (see para 66-82). 
It would have been obvious to one of skill in the art at the time of the invention to have combined the device of Kanayama with the further ultrasound safety of Schonenberger because doing so would prevent operation of the Kanayama device when the ultrasound transducers are not in position to receive photoacoustic data. Essentially, by determining that coupling is insufficient the entire device can be deactivated to prevent unwanted radiation exposure to the patient and user and to reduce the amount of energy used by the laser.
Examiner also notes that Kanayama’s transducers also are capable of forming an ultrasound image (see Figs. 1-4, 9, and 12, col 4 ln 38-col 5 ln 29, col 6 ln 30-57, col 8 ln 25-col 9 ln 59, col 12 ln 43-65, col 17 ln 6-24, and col 20 ln 35-col 21 ln 19).
Regarding claim 2, Berlin discloses a similar laser based medical device, wherein the proximity detector includes a mechanical contact switch at the distal end of the probe (see Fig. 8 and para 58-60).
	It would have been obvious to one of skill in the art at the time of the invention to
have combined the device of Kanayama with the further proximity detector and laser
safety of Berlin because doing so would prevent the lasers of Kanayama from firing
when the device is not in place, thus reducing inadvertent radiation exposure to a
patient or user.
Regarding claim 15, Kanayama discloses a device, wherein the proximity detector includes an optically and acoustically transparent surface (noting for example the housing and also element 75).
Berlin discloses a similar device, wherein the proximity detector includes a conductive surface (see Fig. 8 and para 58-60).
	It would have been obvious to one of skill in the art at the time of the invention to
have combined the device of Kanayama with the further proximity detector and laser
safety of Berlin because doing so would prevent the lasers of Kanayama from firing
when the device is not in place, thus reducing inadvertent radiation exposure to a
patient or user.  Examiner notes that duplicating the number of proximity sensors would have been predictable and obvious for providing redundant safety checks.
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama, Berlin, and Schonenberger as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2003/0032950 A1 to Altshuler et al.
Regarding claim 3, Altshuler discloses a similar laser based treatment device, wherein the proximity detector also includes an optical switch configured to receive reflections of the laser light pulse from the surface of the volume (see para 143-147).
It would have been obvious to a skilled artisan to have included a redundant proximity sensor as taught in Altshuler because doing so would predictably ensure contact of the device with the user so as to reduce risk to human eyes.
Regarding claim 4, Berlin discloses a similar laser based medical device, wherein the proximity sensor also includes a conductive switch that is configured to be closed by contact with the volume or other materials between the volume and the distal end of the probe (see Fig. 8 and para 58-60).
	It would have been obvious to one of skill in the art at the time of the invention to
have combined the device of Kanayama with the further proximity detector and laser
safety of Berlin because doing so would prevent the lasers of Kanayama from firing
when the device is not in place, thus reducing inadvertent radiation exposure to a
patient or user.
	Regarding claims 3 and 4, Examiner notes that duplicating the number of proximity sensors would have been predictable and obvious for providing redundant safety checks.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama, Berlin, and Schonenberger as applied to claim 1 above, and further in view of U.S. Patent No. 6,251,102 B1 to Gruzdev et al.
Regarding claims 9-11, Gruzdev discloses a similar laser based surgical device, further comprising an optical detector within the probe and operatively connected to the control and processing system, the optical detector configured to take an energy measurement of the laser light pulse; wherein the control and processing system includes a system chassis communicating with the optical detector via a control signal line, the system chassis configured to determine an energy output of the laser light pulse based on the energy measurement of the optical detector; and wherein the system chassis regulates the energy output of the laser light pulse (see Figs. 2 and 3, col 6 ln 67-col 8 ln 21, and col 10 ln 59-col ln 15).  
It would have been obvious to one of skill in the art to have combined the teachings of Kanayama and Gruzdev because doing so would predictably compensate for a deteriorating laser and to ensure optimal illumination conditions based on the patient and other operating conditions.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama, Berlin, Schonenberger and Gruzdev as applied to claim 11 above, and further in view of U.S. PG Pub. No. 2011/0106478 A1 to Someda.
Claims 12 and 13 fail to recite a further structural limitation and recite only functional limitations.  The device of Kanayama is capable of performing said functional limitation.
Alternatively, Someda discloses a similar photoacoustic device, wherein each of the plurality of transducers includes a transducer receiver that varies gain based on the light energy; and wherein the system chassis is configured to vary the gain of the transducer receiver based on the light energy (see Fig. 5 and para 28-50, noting that gain is controlled in at least para 47).
It would have been obvious to one of skill in the art to have combined the teachings of Kanayama and Someda because doing so would provide a repeatable set of imaging conditions and remove temporal variations in the photoacoustic signal caused by variable lighting.
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama in view of Gruzdev.
Regarding claims 16-18, Kanayama discloses an optoacoustic system comprising: laser light source capable of generating a laser light pulse having a first predominant wavelength upon receiving a laser light source trigger; a control and processing system; a handheld probe having a distal end; a plurality of transducers at the distal end of the handheld probe, the plurality of transducers being adapted to be acoustically coupled to a volume and transmit and receive ultrasound data; electrical path operatively connecting the control and processing system to the plurality of transducers; and a light path for operatively connecting the laser light source to a light exit port at the distal end of the handheld probe (see Figs. 1-4, 9, and 12, col 4 ln 38-col 5 ln 29, col 6 ln 30-57, col 8 ln 25-col 9 ln 59, col 12 ln 43-65, col 17 ln 6-24, and col 20 ln 35-col 21 ln 19).
Kanayama does not specifically disclose an optical detector.
However, Gruzdev discloses a similar laser based surgical device, further comprising an optical detector within the probe and configured to take an energy measurement of the laser light pulse generated by the laser light within the probe; and the control and processing system being operatively connected to the optical detector such that the control and processing system varies light energy generated by the laser light source based on the energy measurement (see Figs. 2 and 3, col 6 ln 67-col 8 ln 21, and col 10 ln 59-col ln 15).  Gruzdev also discloses a device, wherein the control and processing system includes a system chassis communicating with the optical detector via a control signal line, the system chassis configured to determine a light output of the probe based on the energy measurement of the optical detector; and wherein the system chassis regulates the energy output of the laser light pulse (see Figs. 2 and 3, col 6 ln 67-col 8 ln 21, and col 10 ln 59-col ln 15).  
It would have been obvious to one of skill in the art to have combined the teachings of Kanayama and Gruzdev because doing so would predictably compensate for a deteriorating laser and to ensure optimal illumination conditions based on the patient and other operating conditions.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama and Gruzdev as applied to claim 18 above, and further in view of Someda.
Claims 19 and 20 fail to recite a further structural limitation and recite only functional limitations.  The device of Kanayama is capable of performing said functional limitation.
Alternatively, Someda discloses a similar photoacoustic device, wherein each of the plurality of transducers includes a transducer receiver that varies gain based on the light energy; and wherein the system chassis is configured to vary the gain of the transducer receiver based on the light energy (see Fig. 5 and para 28-50, noting that gain is controlled in at least para 47).
It would have been obvious to one of skill in the art to have combined the teachings of Kanayama and Someda because doing so would provide a repeatable set of imaging conditions and remove temporal variations in the photoacoustic signal caused by variable lighting.
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1 and the citation of Schonenberger, Applicant argues that Schonenberger does not disclose an acoustic proximity sensor.
Examiner disagrees because at least Schonenberger paragraph 82 indicates that sound is used to determine if the Schonenberger is in contact with the subject.
Regarding claim 16, Applicant contends that the light cannot reflect off of the tissue to read on the present claim language.
Examiner disagrees because the specification does not explicitly prohibit light from leaving the probe.  Rather, the claims indicate merely that the measurement must occur from some light that is in the probe.  The light of Gruzdev is within the probe just before it is emitted by the device and when it has been received by the device.  Thus, Gruzdev reads on the claims.
Examiner also notes that the claim language does not indicate that laser light pulses are generated in the probe.  Rather, the claims merely indicated that laser light at some point must be in the probe.  
Additionally, Examiner notes that measurement of the light regardless of origin is merely an intended use and the device of Gruzdev is capable of performing said intended use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793